DETAILED ACTION
This Action is responsive to the Amendment filed on 07/25/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 23 and 25-27 are rejected under 35 U.S.C. 102(1)(a) as being anticipated by Maeda (US 2019/0035986).

Regarding claim 23, Maeda (see, e.g., FIG. 6B) discloses a light-emitting device comprising:
a light-emitting element 12 having a light-emitting surface 12a (Para 0041, Para 0043);
a wavelength conversion member 11 having an incident surface e.g., bottom surface of 11 that is larger than the light-emitting surface 12a of the light-emitting element 12 (Para 0029, Para 0031-Para 0033);
a light-transmissive member 14 that includes a first portion e.g., portions of 14 contacting side surfaces of 12 disposed across a lateral surface e.g., side surface of 12 of the light-emitting element 12 and the incident surface e.g., bottom surface of 11 of the wavelength conversion member 11 (Para 0051-Para 0052), and
a light-reflective member 16 disposed to cover the lateral surface e.g., side surface of 12 of the light-emitting element 12 while being in contact with the first portion e.g., portions of 14 contacting side surfaces of 12 of the light-transmissive member 14 (Para 0063-Para 0064, Para 0066);
wherein:
the incident surface e.g., bottom surface of 11 of the wavelength conversion member 11 faces the light-emitting surface 12a of the light-emitting element 12 and has an outer periphery located outward of an outer periphery of the light-emitting surface 12a of the light-emitting element 12 (Para 0029), and
the light-transmissive member 14 further includes a second portion e.g., peripheral portions of 14 that extends from an end portion of the first portion e.g., portions of 14 contacting side surfaces of 12 between the light-reflective member 16 and the incident surface e.g., bottom surface of 11 of the wavelength conversion member 11, and
the light-reflective member 16 at least partially covers a bottom surface of the light-emitting element 12.

Regarding claim 25, Maeda (see, e.g., FIG. 6B) teaches that the wavelength conversion member 11 is disposed between an outer periphery edge of the second portion e.g., peripheral portions of 14 of the light-transmissive member 14 and an outer periphery edge of the incident surface e.g., bottom surface of 11.
Regarding claim 26, Maeda (see, e.g., FIG. 6B) teaches that the second portion e.g., peripheral portions of 14 of the light-transmissive member 14 has a region having a thickness that gradually decreases toward an outer surface of the light-emitting device.

Regarding claim 27, Maeda (see, e.g., FIG. 6B) teaches that the light-transmissive member 14 includes a light-diffusing material (Para 0052).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Maeda (US 2019/0035986), in view of Yamamoto (US 2016/0097495).

Regarding claim 30, although Maeda shows substantial features of the claimed invention, Maeda fails to expressly teach that the light-transmissive resin material contains a wavelength conversion material.
Yamamoto (see, e.g., FIG. 1), on the other hand, teaches that the light-transmissive resin material 12 contains a wavelength conversion material 14 (e.g., red phosphor) for the purpose of producing a white light that is a mixture of blue light, red light and green light (Para 0005, Para 0025, Para 0029, Para 0030, Para 0035).
Examiner note: Examiner notes that Maeda teaches a blue light emitting device 12 and a wavelength conversion sheet 11 with β-sialon fluorescent material (green fluorescent material) (Para 0031-Para 0033).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the wavelength conversion material, e.g., red phosphor, of Yamamoto in the light-transmissive resin material of Maeda for the purpose of producing a white light that is a mixture of the blue light, the red light and the green light (Para 0005, Para 0025, Para 0029, Para 0030, Para 0035).

Allowable Subject Matter
Claims 1-3, 5-12, 14, 21-22, and 29 are allowed.
Claims 24 and 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim 23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this Final Action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO B CRITE whose telephone number is (571) 270-5267. The examiner can normally be reached Monday - Friday, 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Marcos D. Pizarro/Primary Examiner, Art Unit 2814                                                                                                                                                                                                        
/ANTONIO B CRITE/Examiner, Art Unit 2817